Investor Contacts: Carol K. Nelson, CEO Rob Disotell, CCO Cascade Bank www.cascadebank.com NEWS RELEASE Cascade Financial Announces Second Quarter Results Reports Improved Credit Quality with a 28% Reduction in Nonperforming Loans Everett, WA – July 21, 2010 – Cascade Financial Corporation (NASDAQ: CASB), the parent company of Cascade Bank, today reported financial results for the second quarter ended June 30, 2010 which included improvements in overall credit quality metrics and further reductions of nonperforming loans and nonperforming assets in the quarter. “While managing through a very challenging economic environment in the Pacific Northwest, our team remained focused on reducing nonperforming assets, strengthening our performing loan portfolio, growing our depositor base and increasing on-balance sheet liquidity,” said Carol K. Nelson, President and CEO.“We made significant improvement in credit quality metrics across all areas and saw progress during the quarter with a reduction of 11% in nonperforming assets and a decline in the real estate construction portfolio of 47% in the past year.We are pleased with the positive progress we made in these areas and will remain focused on working diligently to show continued improvement and a return to profitability.” For the quarter, Cascade recorded an $11.7 million provision for loan losses and a non-cash charge of $12.9 million against its goodwill based upon an impairment analysis.As a result, Cascade reported a net operating loss, excluding the goodwill impairment charge, of $11.3 million and a net loss on a GAAP basis of $24.2 million.The non-cash goodwill impairment represents the write-off of the remaining balance of the goodwill recorded from a prior bank acquisition.The goodwill impairment charge does not impact liquidity, operations, tangible capital or Cascade’s regulatory capital ratios. Including accruals for preferred stock dividends and accretion of the issuance discount on preferred stock issued to the U.S. Treasury, Cascade reported a net loss attributable to common stockholders of $24.8 million, or $2.02 per diluted common share, for the second quarter of 2010, compared to a loss of $22.0 million, or $1.82 per diluted common share, for the second quarter a year ago.Second quarter 2009 results include a goodwill impairment charge of $11.7 million.Dividend accruals on preferred stock issued to the U.S. Treasury under the Capital Purchase Program for the second quarter of 2010 totaled $503,000, and the accretion of the issuance discount on preferred stock for the quarter was $112,000. Significant items for the second quarter of 2010 include: · Provision for loan losses of $11.7 million; a 63% decrease on a sequential quarter basis and a 36% decrease from the same period in the prior year; · Net charge-offs of $11.7 million; a 63% decrease on a sequential quarter basis and a 37% decrease from the same period in the prior year; · Nonperforming loans to total loans declined to 6.30% from 8.37%; · Nonperforming assets to total assets declined to 6.57% from 7.34%; · The allowance for loan losses increased to 2.36% of total loans, up from 2.26% three months earlier and 2.00% a year ago; · Loan portfolio mix improved with a 24% reduction in real estate construction loans compared to three months earlier, and a 47% reduction from a year ago.Land acquisition and development/land loans are a component of this portfolio and declined $34.3 million, down 32% from three months earlier, and down 57% from one year ago; · A reduction in average interest rates paid on interest checking and CDs combined to reduce the cost of deposits by 16 basis points; · Total deposits were up $10.7 million as strong growth in retail CDs was offset by planned reductions in public deposits and brokered CDs; (more) Cascade Financial – 2Q10 Results July 21, 2010 Page 2 · Remaining balance of goodwill was written off; · Risk based capital ratio at 10.7%. For the first six months of the year, net losses were $56.3 million and losses allocated to common shareholders were $57.5 million.Losses per diluted common share were $4.71, compared to a loss of $27.4 million, or $2.26 per diluted common share in the first six months of 2009.The loan loss provision for the first half of 2010 was $43.0 million versus $32.2 million in the first half of 2009. Asset Quality After flattening in the first quarter, credit quality metrics improved significantly in the second quarter.“Credit quality metrics improved in all areas, including delinquent loan levels, nonperforming loans, nonperforming assets and loan charge-offs,” said Rob Disotell, EVP and Chief Credit Officer. Nonperforming loans declined by 28% during the quarter to $69.8 million, or 6.30% of total loans at June 30, 2010, compared to $96.7 million or 8.37% of total loans three months earlier.Real estate owned (REO) increased $13.1 million during the quarter as Cascade acquired title to properties securing nonperforming loans.REO totaled $40.5 million at June 30, 2010, compared to $27.4 million three months earlier.Nonperforming assets were 6.57% of total assets at June 30, 2010, compared to 7.34% at the end of the preceding quarter, and 7.59% a year ago. The second quarter provision for loan losses was $11.7 million, with net charge-offs of $11.7 million.The provision for loan losses was $31.3 million for the preceding quarter and $18.3 million for the second quarter a year ago.The total allowance for loan losses, which includes a $60,000 allowance for off-balance sheet loan commitments, now stands at $26.1 million, or 2.36% of total loans at quarter end, compared to $26.1 million, or 2.26% of total loans at March 31, 2010, and $24.6 million, or 2.00% of total loans a year ago. The following table shows nonperforming loans versus total loans in each category: Balance at Nonperforming NPL as a % LOAN PORTFOLIO ($ in 000's) 06/30/2010 Loans (NPL) of Loans Business $ $ 2 % R/E construction Spec construction 42 % Land acquisition & development/land 26 % Multifamily/custom construction - 0 % Commercial R/E construction - 0 % Total R/E construction 25 % Commercial R/E 13 % Multifamily - 0 % Home equity/consumer 0 % Residential 0 % Total $ $ 6 % Nonperforming loans continue to be centered in R/E construction which accounted for 55% of Cascade’s total nonperforming loans.Commercial R/E loans account for 35% of Cascade’s nonperforming loans and consist of two office buildings. “We are pleased to have made progress in reducing nonperforming loans during the second quarter.We continue to move quickly to convert nonperforming loans to REO, enabling us to actively market and liquidate these properties,” said Disotell.“During the second quarter of 2010, a total of $24.7 million in loans were placed on nonaccrual status, $25.3 million were converted to REO status, $11.7 million were paid off or paid down during the quarter and $12.4 million were charged off in connection with pending sales transactions and as a result of new appraisals received in the period.” Additions of $24.7 million to nonperforming loans were centered in: · $6.7 million in spec construction loans including $4.6 million in advances on existing spec construction loans to fund the completion of single-family homes as a part of work-out strategies; · $3.7 million in land acquisition and development/land loans; · A $12.2 million commercial real estate loan. (more) Cascade Financial – 2Q10 Results July 21, 2010 Page 3 There were $11.7 million in paydowns on nonaccruing loans during the quarter.These loans were centered in: · $7.9 in spec construction loans through the sale of completed homes; · $3.2 million in land acquisition & development/land through the sale of completed homes and payments. The following table shows the migration of nonperforming loans through the portfolio in each category (6/30/10 compared to 3/31/10). NONPERFORMING LOANS ($ in 000's) Balance at 06/30/2010 Additions during quarter Paydowns during quarter Charge-offs during quarter Transfers to REO Transfers to Notes Receivable Balance at 03/31/2010 Business $ $ $ ) $ ) $ ) $ ) $ R/E construction Spec construction ) ) - - Land acquisition & development/land ) ) ) - Commercial R/E construction - 20 - ) ) - Total R/E construction ) ) ) - Commercial R/E ) ) - - Home equity/consumer ) (2 ) ) - - Residential - ) (2 ) - - Total $ $ $ ) $ ) $ ) $ ) $ The following table shows the change in REO during the quarter: Additions Balance at during Capitalized Paydowns/ Writedowns/ Balance at REO ($ in 000's) 06/30/2010 quarter costs sales loss/gain 03/31/2010 R/E construction Residential construction $ ) $ ) $ Land acquisition & development/land ) ) Condominium construction - - ) Total R/E construction ) ) Commercial R/E 70 - - - Residential - - ) ) $ ) $ ) $ “REO increased primarily in land development and finished lots as that segment of the loan portfolio continues to be challenged,” said Disotell.“By taking control of the projects through the foreclosure process, the Bank gains the ability to control the property and affect a quicker resolution.As a result, approximately $26.2 million, or 64% of our REO balances are currently under purchase and sales agreements or letters of intent.This includes $921,000 in residential construction, $20.1 million in land, $4.8 million in commercial real estate and $341,000 in residential homes.” In the first quarter, Cascade announced that it had entered into agreements to sell 397 residential lots associated with its two largest land acquisition and development loans.On the first of the two agreements, which included 263 lots, the first takedown of 164 lots closed in the second quarter as scheduled resulting in net sales proceeds of $4.7 million.The remaining lots are expected to close in accordance with the agreement in the third quarter and will generate approximately $3.0 million in net sales proceeds.On the second of the two agreements for the sale of 134 lots in King County, Cascade was not able to convert the letter of intent to a purchase and sale agreement.However, Cascade has now executed a new letter of intent to enter into a purchase and sale agreement for the property on essentially the same terms, which is expected to close in the third quarter.In addition, we have executed a letter of intent to enter into a purchase and sale agreement for the sale of 146 lots located in Pierce County for a property related to our third largest land acquisition and development loan that was acquired by Cascade in the second quarter.Closing on this property is expected in the third quarter. These transactions are subject to customary closing conditions and there can be no guarantee they will close as Cascade currently anticipates. Loans delinquent 31-89 days and still accruing totaled $811,000, or 0.07% of total loans at June 30, 2010, compared to $3.5 million, or 0.30% of total loans at March 31, 2010 and $23.7 million, or 1.93% of total loans at June 30, 2009.Cascade had no loans that were 90 days or more past due and still accruing interest at June 30, 2010. (more) Cascade Financial – 2Q10 Results July 21, 2010 Page 4 Loan Portfolio Total loans decreased from a year ago as Cascade aggressively reduced its real estate construction loan concentration.Total loans decreased 10%, or $119 million, on a year-over-year basis to $1.11 billion at June 30, 2010. The following table shows the changes in the loan portfolio in each category (6/30/10 compared to 3/31/10 and 6/30/09). One Year LOANS ($ in 000's) June 30, 2010 March 31, 2010 June 30, 2009 Change Business $ $ $ -6 % R/E construction Spec construction -44 % Land acquisition & development/land -57 % Multifamily/custom construction -24 % Commercial R/E construction -11 % Total R/E construction -47 % Commercial R/E -4 % Multifamily 3 % Home equity/consumer 3 % Residential 39 % Total loans $ $ $ -10
